DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 Lines 7-8: The recitation “the spindle the backlash” appears to be a typo. The Examiner recommends amending to --the spindle; the backlash--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In particular, Claim 8 has been amended into Claim 1 in its entirety, and accordingly since these limitations are currently recited in amended Claim 1, Claim 8 no longer further limits Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parone (US 3,698,090).
  Regarding Claim 1, Parone discloses a micro head comprising: 
A spindle (14) having a male screw portion (see Fig. 2). 
A sleeve (26) incorporating the spindle (see Fig. 2). 
A thimble (16) where a part of the sleeve is inserted (see Fig. 2), the thimble being rotatable about the sleeve as an axis of rotation and partially connected to one end of the spindle (see Fig. 2, showing that the sleeve and thimble can rotate relative to one another, and that the sleeve is connected 
A cylindrical backlash absorbing member (50) fixed to the sleeve in a state where the spindle is inserted at a position in the sleeve facing the male screw portion of the spindle (see Fig. 2).
The backlash absorbing member being a resinous member (see Col. 3 Lines 14-15, disclosing “a compressible material such as nylon, Teflon or other plastic material”, and accordingly the claim limitation “resinous member” is considered to be met).
A collar (54) fixed to the backlash absorbing member in the sleeve (see Fig. 2, showing that the collar pressed against the sleeve forming a clamping connection, and that this fixed location is within the sleeve), the collar having a role as a shaft shake prevention member (see Fig. 2, showing that the collar can compress the backlash absorbing member, which in turn would remove any gap between the backlash absorbing member and the spindle, since the axial compression would result in the backlash absorbing member attempting to spread radially, which in turn would press the backlash absorbing member radially inward towards the spindle, which would support the spindle and would reduce “shaft shake”) of the spindle and as a member pushing the backlash absorbing member into the sleeve by means of the collar (see Fig. 2).
Regarding Claim 8, Parone further discloses the micro head according to claim 1, wherein a collar (54) in contact with the backlash absorbing member is provided in the sleeve (see Fig. 2).
Regarding Claim 11, Parone further discloses the micro head according to claim 1, wherein the collar is a cylindrical member (is generally cylindrical in shape, in particular the left most portion of the collar as the figure is oriented) having an outer diameter corresponding to an inner diameter of the sleeve (see Fig. 2, showing that the outer diameter of the collar abuts against the inner diameter of the sleeve, and accordingly the two diameters correspond with one another).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parone (US 3,698,090) in view of Tachikake et al. (US 5,433,016) and Attarwala et al. (US 6,673,875).
Regarding Claim 3, Parone does not disclose the use of an anaerobic adhesive for fixing the backlash absorbing member to the sleeve in the micro head according to claim 1.
However, Tachikake teaches a similar micro head (see Fig. 13) having a spindle (4), a backlash absorbing member (16, 17, 18) (see also Fig. 13, showing that portions 16 and 18 are threaded together, and accordingly could be used to adjust the contact between elements 16 and the spindle 4 to reduce 
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that using an adhesive for mounting the backlash absorbing member to the sleeve using an adhesive would provide numerous benefits, such as acting as a seal to prevent dust and moisture from entering various portion of the micro head (see Tachikake Col 9 Line 63 – Col. 10 Line 3) to improve the useful life of the micro head, to ensure the accuracy of the micro head by preventing premature wear of parts, and to improve the smoothness of operation by preventing contaminants from enter particular areas of the micro head.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head disclosed in Parone with an adhesive for attaching the backlash member and the sleeve to one another as taught in Tachikake, thereby improving the useful life of the overall micro head by reducing the locations containments can enter, and ensuring adequate coupling of the backlash member and the sleeve to one another.
The Combination does not suggest that the adhesive is an anaerobic adhesive. However, Attarwala teaches that anaerobic adhesives have numerous advantages including “long-term stability and the ability to cure at room temperature upon exclusion of oxygen”.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that numerous types of adhesives could be used to couple the backlash absorbing member with the sleeve, and that each adhesive would present its own advantages and disadvantages, and an ordinary practitioner would be capable of selecting an acceptable adhesive for 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adhesive used in the micro head suggested by the Combination with an anaerobic adhesive as taught in Attarwala to provide an adhesive that can cure at room temperature, and that provides long-term stability.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Parone (US 3,698,090) in view of Nakatomi (WO 2011/152109 A1, hereinafter “Nakatomi 1”).
Regarding Claim 4, Parone does not disclose a metallic protective cover for the micro head according to claim 1.
However, Nakatomi 1 which is directed to solving the same problem of backlash in screw mechanisms, teaches providing a metallic protective cover (16c) (see [0011] of the translation, disclosing a “metal protective cover”) is provided on a periphery of a backlash absorbing member (16b) (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head disclosed in Parone with a metallic protective cover as taught in Nakatomi 1 to provide easy attachment and fixing of the backlash absorbing member at a predetermined position of the spindle (see Nakatomi 1 [0030] of the translation) and to increase the durability of the backlash absorbing member (see Nakatomi 1 [0030] of the translation).
Regarding Claim 5, Parone does not disclose two or more backlash absorbing elements within the micro head according to claim 1.
Nakatomi 1 which is directed to solving the same problem of backlash in screw mechanisms, teaches providing two or more units (see Figs. 4b and 4c) of the backlash absorbing member (16b) are provided.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head disclosed in Parone with two backlash absorbing members are taught in Nakatomi 1 to improve movement of the spindle due to the backlash absorbing member providing a predetermined slipperiness that allows sliding and rolling or twisting without being hindered (see Nakatomi 1 [0033] of the translation) and to more effectively absorb head generated as the spindle rotates (see Nakatomi 1 [00333] of the translation).
Regarding Claim 6, Parone does not disclose two or more backlash absorbing elements within the micro head according to claim 5, and accordingly does not disclose the relative placement of the two or more backlash absorbing members relative to one another. 
However, Nakatomi 1 which is directed to solving the same problem of backlash in screw mechanisms, teaches providing the two or more units in continuously disposed arrangement along the spindle (see Fig. 4b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head disclosed in Parone with two backlash absorbing members are taught in Nakatomi 1 to improve movement of the spindle due to the backlash absorbing member providing a predetermined slipperiness that allows sliding and rolling or twisting without being hindered (see Nakatomi 1 [0033] of the translation) and to more effectively absorb head generated as the spindle rotates (see Nakatomi 1 [00333] of the translation).
Regarding Claim 7, Parone does not disclose two or more backlash absorbing elements within the micro head according to claim 5, and accordingly does not disclose the relative placement of the two or more backlash absorbing members relative to one another. 
Nakatomi 1 which is directed to solving the same problem of backlash in screw mechanisms, teaches providing the two or more units in a spaced apart relationship from each other (see Fig. 4c).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head disclosed in Parone with two backlash absorbing members are taught in Nakatomi 1 to improve movement of the spindle due to the backlash absorbing member providing a predetermined slipperiness that allows sliding and rolling or twisting without being hindered (see Nakatomi 1 [0033] of the translation) and to more effectively absorb head generated as the spindle rotates (see Nakatomi 1 [00333] of the translation).

Claim 9 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP H08-11068-A) in view of Parone (US 3,698,090).
Regarding Claim 9, Ogawa discloses a stage mechanism (see [0001] of the translation, disclosing a rotating stage mechanism) comprising: 
A micro head (1b, 1c, 3, 5, 6a, 6b) (see Fig. 2).
A fixed stage (1). 
A movable stage (2) provided on the fixed stage (see Fig. 1).
A first connection portion (1a) connecting the sleeve of the micro head and the fixed stage (see Fig. 1).
A second connection portion (see Fig. 2, showing a portion of element 7 for mounting a pair of bearings that surround the end of the spindle 3) connecting the spindle of the micro head and the movable stage (see Fig. 2, showing that the spindle is connected to element 7 through the bearing connection; see also [0021] of the translation disclosing that the spindle is connected to element 7 by the spindle 3 for axial movement; see [0022] of the translation, disclosing that element 8 is attached to a 
Ogawa further discloses that the micro head has the spindle (3), sleeve (1b) and thimble (5), but does not disclose a backlash absorbing member. However, Parone, as set forth above, teaches all of the claim limitations of “the micro head according to claim 1”.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the stage mechanism with a micro head having a backlash absorbing member would provide numerous benefits. For example, reduction of “backlash and/or radial play” (see Parone Col. 2 Lines 1-3), lower manufacturing costs over other backlash absorbing member (see Parone Col. 1 Lines 46-47), and smoother operation due to reduced friction resulting in a long service life (see Parone Col 1 Lines 48-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stage mechanism disclosed in Ogawa with the micro head having a backlash absorbing taught in Parone to reduce “backlash and/or radial play” (see Parone Col. 2 Lines 1-3), lower manufacturing costs compared to other backlash absorbing techniques (see Parone Col. 1 Lines 46-47), and to provide smoother operation due to reduced friction resulting in a long service life (see Parone Col 1 Lines 48-54).

Claim 10 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP H08-11068-A) in view of Parone (US 3,698,090), and Wu (US 2018/0031091).
Regarding Claim 10, Ogawa further discloses the stage mechanism according to claim 9, wherein the second connection portion and the spindle create a screw and nut configuration (see Fig. 2) 
However, Wu which is also directed to mounting rotating spindles in a screw mechanism to a component through a bearings and fastener, teaches mounting a spindle (22) to a component (501, 502) through a bearing (51) using a fastener (52). Wherein the a screw hole provided in a tip portion of the spindle (see Fig. 3), a member (51) having a through hole (see Fig. 3) having a predetermined diameter and fixed to the component (501, 502), and a screw member (52) having a diameter smaller by a predetermined tolerance than the predetermined diameter and screwed into the screw hole through the through hole (see Fig. 3, showing that the screw member is smaller than the predetermined diameter of the member and it passes through the through-hole to screw into the spindle).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the screw hole in the spindle rather than providing the screw threads on the spindle for attaching a fastener would provide numerous benefits. Including, providing greater holding strength without increasing the axial length of the overall micro head, since the length of the screw and screw hole could be increased while still maintaining the same axial length of the screw head, and that a longer screw and screw hole would result in a greater holding force due to the increased area of contact between the screw and the spindle.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head of the stage mechanism suggested by the Combination with screw hole located in the spindle as taught in Wu to allow for an .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parone (US 3,698,090) in view of Nakatomi 1 (WO 2011/152109 A1), Nakatomi 2 (JP 2015-000460-A), and Myer (US 4,787,148).
Regarding Claim 12, Parone discloses a micro head comprising: 
A spindle (14) having a male screw portion (see Fig. 2).
A sleeve (26) incorporating the spindle (see Fig. 2) 
A thimble (16) where a part of the sleeve is inserted (see Fig. 2), the thimble being rotatable about the sleeve as an axis of rotation and partially connected to one end of the spindle (see Fig. 2, showing that the sleeve and thimble can rotate relative to one another, and that the sleeve is connected to the thimble at least partially through the backlash absorbing member 50 and the spindle, which is fixed to the thimble).
A cylindrical backlash absorbing member (50) fixed to the sleeve in a state where the spindle is inserted at a position in the sleeve facing the male screw portion of the spindle (see Fig. 2), the backlash absorbing member being a resinous member (see Col. 3 Lines 14-15, disclosing “a compressible material such as nylon, Teflon or other plastic material”, and accordingly the claim limitation “resinous member” is considered to be met).
Parone does not disclose a metallic protective cover, nor two or more units of backlash absorbing member for the micro head according to claim 12.
However, Nakatomi 1 which is directed to solving the same problem of backlash in screw mechanisms, teaches providing a metallic protective cover (16c) (see [0011] of the translation, disclosing a “metal protective cover”) is provided on a periphery of a backlash absorbing member (16b) (see Fig. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head disclosed in Parone with a metallic protective cover and two or more backlash absorbing members as taught in Nakatomi 1 to provide easy attachment and fixing of the backlash absorbing member at a predetermined position of the spindle (see Nakatomi 1b [0030] of the translation) and to increase the durability of the backlash absorbing member (see Nakatomi 1 [0030] of the translation) and to improve movement of the spindle due to the backlash absorbing member providing a predetermined slipperiness that allows sliding and rolling or twisting without being hindered (see Nakatomi 1 [0033] of the translation) and to more effectively absorb head generated as the spindle rotates (see Nakatomi 1 [00333] of the translation).
The Combination does not suggest a space creased between the two or more backlash absorbing members. However, Nakatomi 2 which is directed to solving the same problem of backlash in screw mechanisms teaches the two or more backlash absorbing members (16) are continuously disposed along the spindle (15b) to create a space portion (163) as a lubricant reservoir (see [0015] disclosing a lubricant reservoir) surrounded by the two or more backlash absorbing member (see Fig. 6), and the spindle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head suggested by the Combination with a lubricant reservoir located between the two backlash absorbing members and taught in Nakatomi 2 to improve accuracy at which the lead screw is fed,” and “so that the occurrence of yawing can be suppressed more effectively” (see Nakatomi 2 [0015] of the translation].
The Combination does not suggest specifically what type of lubricant is used, and therefore does not suggest grease. However, Myer which is similarly directed to micro heads (see Fig. 1) teaches 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide as a lubricant in the micro head suggested by the Combination a lubricating grease as taught in Myer to reduce friction between the backlash absorbing members and the spindle, allowing for more precise control using less force, which would also prevent premature wear of the micro head, which would otherwise reduce the useful life of the micro head and reduce the accuracy of it over time.
Regarding Claim 13, Parone further discloses the micro head according to claim 12, wherein a collar (54) in contact with the backlash absorbing member is provided in the sleeve (see Fig. 2).

Claim 14 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP H08-11068-A) in view of Parone (US 3,698,090), Nakatomi 1 (WO 2011/152109 A1), Nakatomi 2 (JP 2015-000460-A), and Myer (US 4,787,148).
Regarding Claim 14, Ogawa discloses a stage mechanism (see [0001] of the translation, disclosing a rotating stage mechanism) comprising: 
A micro head (1b, 1c, 3, 5, 6a, 6b) (see Fig. 2).
A fixed stage (1). 
A movable stage (2) provided on the fixed stage (see Fig. 1).
A first connection portion (1a) connecting the sleeve of the micro head and the fixed stage (see Fig. 1).
A second connection portion (see Fig. 2, showing a portion of element 7 for mounting a pair of bearings that surround the end of the spindle 3) connecting the spindle of the micro head and the 
Ogawa further discloses that the micro head has the spindle (3), sleeve (1b) and thimble (5), but does not disclose a backlash absorbing member. However, the Combination, as set forth above, teaches all of the claim limitations of “the micro head according to claim 12”.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the stage mechanism with a micro head having a backlash absorbing member would provide numerous benefits. For example, reduction of “backlash and/or radial play” (see Parone Col. 2 Lines 1-3), lower manufacturing costs over other backlash absorbing member (see Parone Col. 1 Lines 46-47), and smoother operation due to reduced friction resulting in a long service life (see Parone Col 1 Lines 48-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stage mechanism disclosed in Ogawa with the micro head having a backlash absorbing suggested by the Combination to reduce “backlash and/or radial play” (see Parone Col. 2 Lines 1-3), lower manufacturing costs compared to other backlash absorbing techniques (see Parone Col. 1 Lines 46-47), and to provide smoother operation due to reduced friction resulting in a long service life (see Parone Col 1 Lines 48-54).

Claim 15 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP H08-11068-A) in view of Parone (US 3,698,090), Nakatomi 1 (WO 2011/152109 A1), Nakatomi 2 (JP 2015-000460-A), Myer (US 4,787,148), and Wu (US 2018/0031091).
Regarding Claim 15, Ogawa further discloses the stage mechanism according to claim 14, wherein the second connection portion and the spindle create a screw and nut configuration (see Fig. 2) having a member with a through hole (see Fig. 2, showing a bearing coupled to the spindle) having a predetermined diameter and fixed to the movable stage (see Fig. 2, showing a predetermined diameter in the member for accepting the spindle, also the member is coupled to the movable stage through components 7, 8, and 10), but does not discloses which of the second connection portion and the spindle contains the fastener and which contains the fastener hole.
However, Wu which is also directed to mounting rotating spindles in a screw mechanism to a component through a bearings and fastener, teaches mounting a spindle (22) to a component (501, 502) through a bearing (51) using a fastener (52). Wherein the a screw hole provided in a tip portion of the spindle (see Fig. 3), a member (51) having a through hole (see Fig. 3) having a predetermined diameter and fixed to the component (501, 502), and a screw member (52) having a diameter smaller by a predetermined tolerance than the predetermined diameter and screwed into the screw hole through the through hole (see Fig. 3, showing that the screw member is smaller than the predetermined diameter of the member and it passes through the through-hole to screw into the spindle).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the screw hole in the spindle rather than providing the screw threads on the spindle for attaching a fastener would provide numerous benefits. Including, providing greater holding strength without increasing the axial length of the overall micro head, since the length of the screw and screw hole could be increased while still maintaining the same axial length 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head of the stage mechanism suggested by the Combination with screw hole located in the spindle as taught in Wu to allow for an increase in a holding force between the fastener and the spindle, without increasing the overall length of the overall assembly.

Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive.
Page 7 Lines 18-21: Applicant argues that the newly amended claim language is not disclosed in Parone, in particular that the collar has a role as a shaft shake prevention member and a member pushing the backlash absorbing member into the sleeve. This is not persuasive. As set forth above, the new interpretation of Parone now cites the collar as element 54 and the sleeve as element 26. The collar is used to axially compress the backlashing absorbing member, which will cause the backlash absorbing member to want to expand radially. This presses the backlash absorbing member into the spindle filling any gaps and providing a radially inward force acting on the spindle. Since backlash is reduced, there is less play between the spindle and the backlash absorbing member, which would further limit and radial movement of the spindle, and accordingly the collar by pressing into the backlash absorbing member acts as a shaft shake prevention member. Further, the collar works with the sleeve to clamp the backlash absorbing member between the two components, and accordingly screwing the collar into the sleeve as shown in Fig. 2, will result in the collar acting as a member pushing the backlash absorbing member into the sleeve.
Page 8 Lines 19-21: Applicant argues that Parone does not disclose the “collar is a cylindrical member having an outer diameter corresponding to an inner diameter of the sleeve.” This is not persuasive. As set forth above, the new interpretation of Parone now cites the collar as element 54 and the sleeve as element 26. In Fig. 2, such a relationship between the inner and outer diameters is shown (in particular, with the cylindrical portion of the collar being the left most portion as the figure is oriented, and the corresponding cylindrical portion of the sleeve just to the left of the threaded portion).
Page 9 Lines 4-9: Applicant argues that Parone does not disclose a grease reservoir between the two backlash absorbing members, and therefore the claim is patentable. This argument is moot in light of the new grounds of rejection. In particular Nakatomi 2 teaches providing a lubricant reservoir and Myer teaches that grease should be used in lubricating micro heads, and accordingly the Combination would necessarily result in a grease reservoir.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658